       Case 2:20-cv-01189-DMC Document 22 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                  No. 2:20-CV-1189-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to Eastern

18   District of California Local Rule 230(g), the hearing scheduled for October 7, 2020, at 10:00 a.m.,

19   before the undersigned in Redding, California, on Defendant’s motion to dismiss, Plaintiff’s

20   motion for sanctions, and Plaintiff’s motion for default judgment is hereby taken off calendar and

21   the matters are submitted on the record and briefs without oral argument. Plaintiff has filed a

22   response to Defendant’s motion to dismiss and the time for Defendant to file a reply has expired.

23   Plaintiff’s replies to Defendant’s oppositions to his motions for sanctions and for default

24   judgment are due by October 1, 2020.

25                  IT IS SO ORDERED.

26   Dated: September 24, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
